Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated June 30, 1975, which (1) reversed an order of the State Division of Human Rights, dated January 3, 1975, dismissing the complaint in question upon a finding of "no probable cause”, and (2) remanded the matter to the *577State Division for further proceedings. Order confirmed and proceeding dismissed on the merits, without costs or disbursements. Under the circumstances herein, the appeal board’s determination remanding this matter to the State division should be confirmed because a full record should be made in this case. Hopkins, Acting P. J., Martuscello, Cohalan, Damiani and Shapiro, JJ., concur.